number release date id office uilc cca_2010101514581437 ---------- from ------------------- sent friday date pm to -------------------- cc ----------- subject re new tefra case --------- the merits of the adjustment are outside of my jurisdiction and could arguably be governed by the disguised sale rules of as to timing etc all of the issues you raise concerning the recharacterization of a loan from a partner to partnership b having to be recognized as a sale from the partner to the partnership are partnership items of partnership b that must be determined at the partnership b level see sec_301_6231_a_3_-1 and - c the settlement agreements by the indirect partners are valid and convert the issue to a nonpartnership item for them consequently they will not be a party to any proceeding for partnership b for this issue under sec_6226
